Title: To Benjamin Franklin from Arthur Lee, 19 March 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir.
Paris. March. 19th. 1779.
I receivd the letter you did me the honor to write me on the 13th. Relative to the few papers of our late joint Commission remaining in my hands. They are confounded among a multitude of other papers. I will examine the whole soon, and if I find any that relate to public Accounts remaining unpaid (which I do not believe I shall) I will inform you of it that Copies may be taken of them.
You are pleasd to say—that Mr. Adams gave you the papers unaskd. Mr. Adams gave you the general papers which no way related to him in particular, on your promise that you woud have them arranged and kept in order. Mr. Adams was not a calumniated person, nor were the papers he deliverd to you necessary to justify him, & prove the wickedness of his Accuser. In circumstances so totally different, I cannot imagine, Sir, that you can think we shoud act the same. Your pressing so earnestly to get from me a few original papers, which you only conjecture may be in some shape or other useful to you, after I have informd you, that they are absolutely necessary to my Vendication from an Impeachment, that touches even my Life, & honor, gives me great uneasiness. Whether you are concernd or not, in the Accusations, it is equally necessary for me to refute them. And I am sure, Sir, you know that Originals are better evidence than Copies, however authenticated. On the Contrary, Copies are as adequate to the purpose you mention as originals, &, I am most ready to give you Copies seald & authenticated of all, or any of the papers in my hands, as you may command.
I beg, Sir, that you will have the goodness to believe that when I give my reasons for my Conduct, I do not mean to enter into, or occasion, a dispute.
I have the honor to be with great respect. Sir Your Most obedt. Hble Servt.
Arthur Lee
Hon. Dr. B. Franklin. M. Plenipotentiary.—
